09/28/2021
        IN THE COURT OF CRIMINAL APPEALS OF TENNESSEE
                         AT KNOXVILLE

                STATE OF TENNESSEE v. VENESSA BASTON

                         Criminal Court for Morgan County
                   No. 2019-CR-32   Michael S. Pemberton, Judge
                       ___________________________________

                           No. E2021-00187-CCA-R3-ECN
                       ___________________________________


The petitioner, Venessa Baston, through counsel, appeals from the Morgan Criminal
Court’s judgment summarily dismissing her petition for a writ of error coram nobis. The
State has filed a motion to affirm the trial court’s judgment pursuant to Tennessee Court of
Criminal Appeals Rule 20. Following our review, we conclude that the State’s position is
well-taken and affirm the judgment of the trial court.

 Tenn. R. App. P. 3 Appeal as of Right; Judgment of the Criminal Court Affirmed
           Pursuant to Rule 20, Rules of the Court of Criminal Appeals.

JAMES CURWOOD WITT, JR., J., delivered the opinion of the court, in which D. KELLY
THOMAS, JR., and ROBERT H. MONTGOMERY, JR., JJ., joined.

Alan R. Moore, Lenior City, Tennessee, for the petitioner, Venessa Baston.

Herbert H. Slatery III, Attorney General and Reporter; Renee W. Turner, Senior Assistant
Attorney General; Russell Johnson, District Attorney General; and Robert C. Edwards,
Senior Assistant District Attorney General, for the appellee, State of Tennessee.

                              MEMORANDUM OPINION

               On May 9, 2002, the petitioner pleaded guilty in Morgan County Criminal
Court to first degree murder and was sentenced to life imprisonment. The petitioner
unsuccessfully pursued a petition for post-conviction relief, the denial of which was
affirmed by this court on appeal. Venessa Baston v. State, No. E2003-02471-CCA-R3-
PC, 2004 WL 1269097 (Tenn. Crim. App. June 9, 2004), perm. app. denied (Tenn. Nov.
8, 2004). Thereafter, the petitioner unsuccessfully pursued a motion to reopen the post-
conviction petition, which alleged that the petitioner’s medical and mental health histories
establish that she is actually innocent of the offense. This court denied permissive review
of the trial court’s order denying the motion to reopen. Venessa Baston v. State, No.
E2007-01706-CCA-R28-PC (Tenn. Crim. App. Oct. 1, 2007) (order), perm. app. denied
(Tenn. Dec. 26, 2007).

               On May 6, 2019, the petitioner filed a petition for a writ of error coram nobis
alleging that she was denied a mental health evaluation at the time of trial that would have
established she lacked the mental capacity to enter the plea. On June 24, 2019, the trial
court appointed counsel. Thereafter, the State filed a response to the petition arguing that
the petition should be dismissed because it was filed untimely and the allegation concerning
the petitioner’s mental health was not newly discovered. On January 22, 2021, the trial
court summarily dismissed the petition, ruling that the petition was untimely and not based
upon newly discovered evidence. The petitioner, through counsel, filed a timely notice of
appeal. Counsel has not responded to the State’s Rule 20 motion to affirm the trial court’s
judgment.

              The State correctly asserts that the trial court’s summary dismissal should be
affirmed because a writ of error coram nobis is not an available procedure to challenge a
conviction arising from a guilty plea. Frazier v. State, 495 S.W.3d 246, 253 (Tenn. 2016).
When an opinion would have no precedential value, this court may affirm the judgment or
action of the trial court by memorandum opinion when the judgment is rendered or the
action taken in a proceeding without a jury and such judgment or action is not a
determination of guilt and the evidence does not preponderate against the findings of the
trial court. See Tenn. Ct. Crim. App. R. 20. We conclude that this case satisfies the
criteria of Rule 20. Upon consideration of the foregoing and the record as a whole, we
affirm the judgment of the Morgan County Criminal Court pursuant to Rule 20 of the Rules
of the Tennessee Court of Criminal Appeals.



                                                  _________________________________
                                                  JAMES CURWOOD WITT, JR., JUDGE




                                              2